810 F.2d 204
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Richard WATSON, Plaintiff-Appellant,v.MICHIGAN DEPARTMENT OF CORRECTIONS, Defendant-Appellee.
No. 86-1658.
United States Court of Appeals, Sixth Circuit.
Nov. 21, 1986.

Before KEITH, MERRITT and WELLFORD, Circuit Judges.

ORDER

1
This matter is before the Court upon consideration of appellant's motion for appointment of counsel.   Appellant filed notice of appeal from the June 17, 1986 Magistrate's Report and Recommendation, which recommended that appellant's petition for writ of habeas corpus be dismissed.   Review of the Magistrate's Report and Recommendation must be sought in the district court prior to appeal to this Court.   Ambrose v. Welch, 729 F.2d 1084 (6th Cir.1984) (per curiam).   In addition, it appears that appellant failed to file timely objections to the Report and Recommendation, although given notice to do so, and thereby waived appellate review.   Thomas v. Arn, 474 U.S. ---, 106 S. Ct. 466, 88 L. Ed. 2d 435 (1985).   This Court is therefore without jurisdiction to entertain the merits of this appeal.


2
Accordingly, it is ORDERED that the appeal be and it is hereby dismissed for lack of jurisdiction and appellant's motion for appointment of counsel is denied as moot.